DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the applicant claims a fastening part of the clothing body part holder has rotatable coupled to the fitting groove part.  The examiner is unclear what the applicant is trying to claim.  The drawings or specification do not show a rotatable coupling.  Clarification is needed to determine what the applicant is claiming here.
As to claim 7, the applicant appears to be including method limitations in the apparatus claims making the claim confusing.  Is the clothing of the claim?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004344445 in view of JP 3031693.
‘445 teaches A clothes hanger comprising: a hook having a hanging groove 1; a pair of shoulder holders 4 extending downward and left and right from the hook to hold shoulders of a piece of clothing; a pair of arm holders 10/11 connected to ends of the pair of shoulder holders to horizontally rotate, wherein the hook has the hanging groove formed at an upper portion and a neck 2 formed at a lower portion and being able to horizontally rotate with respect to the pair of shoulder holders.
‘445 does not teach a clothing body part holder having a fitting groove part (at opening 19) at a side that is horizontally fitted on a lower portion of a piece of clothing to hold the lower portion, and a fastening part at another side that is fastened to the hook the fastening part of the clothing body part holder has an end detachably coupled to the neck.  
‘693 teaches a clothing body part holder having a fitting groove part (between 2 and 3) at a side that is horizontally fitted on a lower portion of a piece of clothing to hold the lower portion, and a fastening part (opposite side) at another side that is fastened to the hook the fastening part of the clothing body part holder has an end detachably coupled to the neck.  
It would have been obvious to one of ordinary skill in the art to modify the hanger of ‘445 with the garment device of ‘693 in order to allow the hanger to hold a pair of pants as well.
As to claim 2, ‘445 teaches fastening part of the clothing body part holder has another end coupled to the fitting groove part.

As to claim 5, ‘445 teaches the pair of arm holders 10/11 is connected to ends of the pair of shoulder holders to horizontally rotate inward and outward (see figure 1 and 6).  
As to claim 6, ‘445 teaches the pair of arm holders rotates 2inward and outward, the pair of arm holders is rotated at an angle downward with respect to the shoulder holders (at the end of the arm holders).  
As to claim 7, ‘445 teaches the pair of arm holders is rotated 180 degrees (see figure 6) inward toward each other.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004344445 in view of JP 3031693 in further view of JP 5774167.
The combined references teach all the limitations of claim 4 except the neck has an L-shaped coupling protrusion and a coupling hole corresponding to the coupling protrusion is formed at the fastening part to the detachably coupled.  
‘167 teaches the neck having an L shape 220 and a coupling hole 12.
It would have been obvious to one of ordinary skill in the art to modify the connection of ‘445 with the removable connection of ‘167 in order to easily separate the hanger portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732